     Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 1 of 15




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID SHERMAN,                            :    CASE NO. 1:19-CV-01624
et al.,                                   :
                      Plaintiffs          :    (Judge Rambo)
                                          :
                                          :    (Chief Magistrate Judge Schwab)
               v.                         :
                                          :
TINA LITZ,                                :
et al.,                                   :
                      Defendants          :


                                    ORDER
                                   May 11, 2020

I. Introduction.

      Plaintiffs David Sherman and Michael Eby claim that black mold is present

in the Lebanon County Correctional Facility’s bathroom, air vents, and living areas

and that there was no hot water in the cell block for three weeks. They claim

those conditions violate their constitutional rights. For the reasons that follow, the

complaint fails to state a claim upon which relief may be granted. Sherman and

Eby are granted leave to file an amended complaint.
     Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 2 of 15




II. Background and Procedural History.

      This action was brought purportedly by or on behalf of four inmates. Judge

Rambo dismissed the action as to two of the inmates because they did not file

proper in forma pauperis applications. The two remaining plaintiffs are David

Sherman and Michael Eby. The complaint names as defendants Tina Litz, the

Deputy Warden at the Lebanon County Correctional Facility (“LCCF”); Becky

Davis, a counselor at LCCF; and Robert Karnes, the Warden at LCCF. At the

time the complaint was filed, both Sherman and Eby were imprisoned at the LCCF.

While Eby remains in the LCCF, Sherman has since been transferred to the State

Correctional Institution at Waymart.

      Sherman and Eby allege that black mold is present in the LCCF’s bathroom,

air vents, and living areas. According to Sherman and Eby, methicillin-resistant

staphylococcus aureus (“MRSA”) is present in the cell block area. They also

allege that there was no hot water in the cell block for three weeks. According to

Sherman and Eby, water from the sink and showers should be 115 degrees to kill

germs and prevent new cases of MRSA.

      Sherman filed a grievance on August 21, 2019. He received a response that

same day stating that his complaints will be referred to the maintenance



                                         2
     Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 3 of 15




department. The following day he filed an appeal to Warden Karnes.1 On

August 25, 2019, Sherman and Eby2 discussed their concerns with a Sergeant

Miller. And on August 28, 2019, they were placed in the gym while areas were

cleaned. Sherman and Eby assert that the mold is still present in the areas that

were cleaned. Sherman and Eby request that the black mold be removed from the

bathroom, vents, and living area, that water from the sink be 115 degrees, and that

the inmates have access to cleaning supplies and toiletries.

      Sherman and Eby filed applications to proceed in forma pauperis. And

although Eby signed his application to proceed in forma pauperis and a consent

form to proceed before a magistrate judge, he did not sign the complaint as

required by Fed.R.Civ.P. 11(a). After the court ordered Eby to sign the complaint,

he did so. The court then granted Sherman and Eby’s applications for leave to

proceed in forma pauperis. We now screen the complaint.




1
   A grievance form and appeal by Sherman are exhibits to the complaint. See doc.
1 at 5–9.
2
  From the allegations of the complaint it is not always clear which plaintiff took
which action. Where not clear, we assume that the action was taken by both
Sherman and Eby.

                                          3
        Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 4 of 15




III. Screening of In Forma Pauperis Complaints—Standard of Review.

         This court has a statutory obligation to conduct a preliminary review of

complaints brought by prisoners given leave to proceed in forma pauperis in cases

that seek redress against government officials. Specifically, the court must review

the complaint in accordance with 28 U.S.C. § 1915A, which provides, in pertinent

part:

         (a) Screening. The court shall review, before docketing, if
         feasible or, in any event, as soon as practicable after docketing,
         a complaint in a civil action in which a prisoner seeks redress
         from a governmental entity or officer or employee of a
         governmental entity.

         (b) Grounds for dismissal. On review, the court shall
         identify cognizable claims or dismiss the complaint, or any
         portion of the complaint, if the complaint
                (1) is frivolous, malicious, or fails to state a claim upon
         which relief may be granted; or
                (2) seeks monetary relief from a defendant who is
         immune from such relief.

         Under Section 1915A(b)(1), the court must assess whether a complaint “fails

to state a claim upon which relief may be granted.” This statutory text mirrors the

language of Rule 12(b)(6) of the Federal Rules of Civil Procedure, which provides

that a complaint should be dismissed for “failure to state a claim upon which relief

can be granted.” Fed. R. Civ. P. 12(b)(6).



                                              4
     Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 5 of 15




      When determining whether a complaint states a claim upon which relief can

be granted, “[w]e must accept all factual allegations in the complaint as true,

construe the complaint in the light favorable to the plaintiff, and ultimately

determine whether plaintiff may be entitled to relief under any reasonable reading

of the complaint.” Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010). In

making that determination, we “consider only the complaint, exhibits attached to

the complaint, matters of public record, as well as undisputedly authentic

documents if the [plaintiff’s] claims are based upon these documents.” Id. at 230.

      “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a

‘short and plain statement of the claim showing that the pleader is entitled to

relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (quoting Fed.R.Civ.P.

8(a)(2)). The statement required by Rule 8(a)(2) must give the defendant fair

notice of the nature of the plaintiff’s claim and of the grounds upon which the

claim rests. Erickson v. Pardus, 551 U.S. 89, 93 (2007). Detailed factual

allegations are not required, but more is required than “labels,” “conclusions,” or

“a formulaic recitation of the elements of a cause of action.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). “In other words, a complaint must do more

than allege the plaintiff’s entitlement to relief.” Fowler v. UPMC Shadyside, 578



                                           5
     Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 6 of 15




F.3d 203, 211 (3d Cir. 2009). “A complaint has to ‘show’ such an entitlement

with its facts.” Id.

       In considering whether a complaint states a claim upon which relief can be

granted, the court “‘must accept all facts alleged in the complaint as true and

construe the complaint in the light most favorable to the nonmoving party.’”

Krieger v. Bank of Am., N.A., 890 F.3d 429, 437 (3d Cir. 2018) (quoting Flora v.

Cty. of Luzerne, 776 F.3d 169, 175 (3d Cir. 2015)). But a court “need not credit a

complaint’s bald assertions or legal conclusions.” Morse v. Lower Merion Sch.

Dist., 132 F.3d 902, 906 (3d Cir. 1997). A court also need not “assume that a . . .

plaintiff can prove facts that the . . . plaintiff has not alleged.” Associated Gen.

Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519, 526

(1983).

       Following Twombly and Iqbal, a well-pleaded complaint must contain more

than mere legal labels and conclusions. Rather, it must recite factual allegations

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation. In practice, consideration of the legal sufficiency of a complaint

entails a three-step analysis:

       First, the court must “tak[e] note of the elements a plaintiff
       must plead to state a claim.” Second, the court should identify
       allegations that, “because they are no more than conclusions,
                                            6
     Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 7 of 15




      are not entitled to the assumption of truth.” Finally, “where
      there are well-pleaded factual allegations, a court should
      assume their veracity and then determine whether they
      plausibly give rise to an entitlement for relief.”

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (footnote and

citations omitted) (quoting Iqbal, 556 U.S. at 675, 679).

      A complaint filed by a pro se litigant is to be liberally construed and

“‘however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.’” Erickson, 551 U.S. at 94 (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Nevertheless, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013).



IV. Discussion

      Sherman and Eby bring their claims under 42 U.S.C. § 1983. “Section

1983 imposes civil liability upon any person who, acting under the color of state

law, deprives another individual of any rights, privileges, or immunities secured by

the Constitution or laws of the United States.” Shuman v. Penn Manor School

Dist., 422 F.3d 141, 146 (3d Cir. 2005). Section 1983 “does not create any new

substantive rights but instead provides a remedy for the violation of a federal


                                          7
     Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 8 of 15




constitutional or statutory right.” Id. To establish a claim under Section 1983, the

plaintiff must establish a deprivation of a federally protected right and that this

deprivation was committed by a person acting under color of state law. Woloszyn v.

County of Lawrence, 396 F.3d 314, 319 (3d Cir. 2005).



      A. The complaint fails to state a claim upon which relief may be
      granted against defendants Litz, Davis, and Karnes.
      Sherman and Eby complain about black mold and lack of hot water in the

cell block. They do not allege whether at the relevant time they were pretrial

detainees or convicted prisoners.3 As convicted prisoners, Sherman and Eby

could assert a violation of the Eighth Amendment, which applies to the states

through the Fourteenth Amendment, and which “prohibits the infliction of ‘cruel

and unusual punishments.’” Glossip v. Gross, 135 S. Ct. 2726, 2737 (2015). “A

claim of inhumane prison conditions may rise to the level of an Eighth Amendment

violation where the prison official ‘deprived the prisoner of the minimal civilized

measure of life’s necessities’ and ‘acted with deliberate indifference in doing so,

thereby exposing the inmate to a substantial risk of serious damage to [his] future



3
  As set forth later, we are giving Sherman and Eby leave to amend their
complaint. If they file an amended complaint, Sherman and Eby should set forth
whether at the relevant time, they were convicted prisoners or pretrial detainees.
                                           8
     Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 9 of 15




health.’” Palakovic v. Wetzel, 854 F.3d 209, 225 (3d Cir. 2017) (quoting Parkell v.

Danberg, 833 F.3d 313, 335 (3d Cir. 2016)). The Eighth Amendment, however,

does not apply to pretrial detainees. See Bistrian v. Levi, 912 F.3d 79, 91 n.19 (3d

Cir. 2018) (“The Fifth Amendment protects pretrial detainees, while the Eighth

Amendment protects post-trial convicts.”). Rather, the Due Process Clause of the

Fifth Amendment protects pretrial detainees. Id. “Under the Due Process clause,

‘a detainee may not be punished prior to an adjudication of guilt.’” E. D. v.

Sharkey, 928 F.3d 299, 307 (3d Cir. 2019) (quoting Bell v. Wolfish, 441 U.S. 520,

535 (1979)). But “[a]bsent a showing of an expressed intent to punish on the

part of detention facility officials, . . . if a particular condition or restriction of

pretrial detention is reasonably related to a legitimate governmental objective, it

does not, without more, amount to ‘punishment.’” Bell, 441 U.S. at 538–39

(footnote omitted). Regardless of whether they were convicted prisoners or

pretrial detainees, Sherman and Eby have not stated either an Eighth Amendment

or a due process claim upon which relief may be granted.

       A viable Eighth Amendment conditions-of-confinement claim may be

presented when toxic mold causes an inmate medical problems or when there are

facts showing a substantial risk of serious harm. Johnson v. Beard, No. 3:CV-09-

886, 2014 WL 4793905, at * 6–7 (M.D. Pa. Sept. 25, 2014). But “the mere
                                              9
    Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 10 of 15




presence of mold does not indicate an objectively serious deprivation.” Id. at * 6.

And “[a] perceived risk of future medical issues about mold exposure is likewise

insufficient.” Id. at * 7. “Absent additional information regarding the frequency,

duration, or health risks associated with the conditions [in the] showers, the alleged

conditions cannot be said to pose a ‘substantial risk of serious harm’ to inmates.”

Molina v. Harry, No. 3:18CV1391, 2019 WL 3958422, at *2 (M.D. Pa. Aug. 22,

2019) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)); see also Hall-

Wadley v. Maint. Dep't, 386 F. Supp. 3d 512, 518 (E.D. Pa. 2019) (“Numerous

courts in this Circuit have held that the presence of mold in the showers, without

any allegations regarding harm, do not constitute an Eighth Amendment violation.”

(citing cases)). Here, Sherman and Eby have not alleged facts from which it can

reasonably be inferred that the mold caused them harm or posed a substantial risk

of serious harm to them. Moreover, because Sherman and Eby allege that the

prison did undertake to clean the area (albeit, according to Sherman and Eby,

unsuccessfully), and they have not alleged that defendants knew the mold persisted

after the cleaning, there is no basis pleaded to infer that the defendants were

deliberately indifferent to a substantial risk of serious harm to Sherman and Eby.

Accordingly, they fail to state an Eighth Amendment claim upon which relief may

be granted based on the mold.
                                          10
    Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 11 of 15




      Similarly, the mere presence of mold in prison showers does not state a

viable due process claim. “Providing inmates with shower facilities, which comes

with an inherent risk of growing mold, is a legitimate governmental interest.”

Reyes v. Kelsey, No. CV-19-21393-RMB-AMD, 2020 WL 1689781, at *3 (D.N.J.

Apr. 7, 2020). And “[a]bsent allegations that the mold caused Plaintiff to become

sick or . . . otherwise presents a substantial risk to his health based on the duration

and level of exposure, Plaintiff failed to state a due process violation in the

complaint.” Id. Because Sherman and Eby do not allege that the mold caused

them to become sick or created a substantial risk to their health, they fail to state a

due process claim upon which relief may be granted based on the mold.

      Further, being without hot water in a cell for a short time without more does

not rise to the level of a constitutional violation. See Young v. Beard, No. CIV.A.

3:07-2266, 2011 WL 902447, at *9 (M.D. Pa. Feb. 11, 2011) (concluding that

plaintiff had hot water but “even assuming there was no hot water in plaintiff's cell

for [39 days] this still does not appear to amount to a violation of the Eighth

Amendment”), report and recommendation adopted, 2011 WL 901865, at *1

(M.D. Pa. Mar. 15, 2011). Here, although Sherman and Eby contend that they did

not have hot water in their sinks for three weeks, they have not alleged how they



                                           11
    Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 12 of 15




were injured by such or how such presented a substantial risk of serious harm or

amounted to punishment. Accordingly, they fail to state a claim upon which relief

may be granted.

      Further, to the extent they are seeking damages, Sherman and Eby must

show that the defendants were personally involved in the alleged violation of their

rights. “In advancing any § 1983 claim against prison officials, a plaintiff may not

rely solely on a respondeat superior theory of liability.” Dooley v. Wetzel, No. 19-

1684, 2020 WL 1982194, at *4 (3d Cir. Apr. 27, 2020). “Rather, a plaintiff must

aver facts to show the defendants’ personal involvement in the alleged

misconduct.” Id. “Personal involvement requires particular ‘allegations of

personal direction or of actual knowledge and acquiescence.’” Id. (quoting Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)). Here, as to defendant Davis,

all Sherman and Eby allege is that they asked for a grievance form from her. That

is not sufficient to show personal involvement on the part of Davis. For this

reason also, the complaint fails to state a claim upon which relief may be granted

as to defendant Davis.

      Personal involvement, however, is not required as to claims for prospective

injunctive relief for ongoing violations. Parkell v. Danberg, 833 F.3d 313, 332



                                         12
    Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 13 of 15




(3d Cir. 2016) (“Our conclusion that the State Defendants lacked personal

involvement in past constitutional violations does not preclude Parkell from

obtaining prospective injunctive relief for ongoing violations.”). “In seeking a

prospective injunction against the implementation of an unconstitutional state

policy, [a plaintiff] is required to name an official or officials ‘who can

appropriately respond to injunctive relief.’” Id. (quoting Hartmann v. California

Dep't of Corr. & Rehab., 707 F.3d 1114, 1127 (9th Cir. 2013)). But generally, an

inmate’s transfer from the facility complained of moots claims for equitable and

declaratory relief. Sutton v. Rahseed, 323 F.3d 236, 248 (3d Cir. 2003); Johnson v.

Wenerowicz, 440 F. App’x. 60, 62 (3d Cir. 2011) (holding that the prisoner’s

request for injunctive and declaratory relief against the named defendants was

rendered moot by his transfer to another prison). Although Eby remains at the

LCCF, since Sherman is no longer at the LCCF and there is no basis alleged to

reasonably believe that he will again be incarcerated at the LCCF in the

foreseeable future, Sherman’s claim for injunctive relief relating to conditions and

events at that institution are moot.




                                          13
    Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 14 of 15




      B. Leave to Amend

      Before dismissing a complaint under the screening provision of 28

U.S.C.§ 1915, the court must grant the plaintiff leave to amend his complaint

unless amendment would be inequitable or futile. See Grayson v. Mayview State

Hospital, 293 F.3d 103, 114 (3d Cir. 2002). Here, in light of the liberal-

amendment standard, although this screening analysis calls for dismissal of the

complaint, Sherman and Eby should be granted another opportunity to comply

with the requirements of Fed.R.Civ.P. 8 and attempt to state a claim upon which

relief may granted. Thus, we will grant them leave to file an amended complaint.



V. Order

      IT IS ORDERED that the Sherman and Eby may file an amended

complaint within 28 days of this Order.4 If Sherman and Eby fail to file an


4
    Any amended complaint must be titled as an amended complaint and must
contain the docket number of this case. Fed.R.Civ.P. 10(a). Sherman and Eby are
“advised that any amended complaint must be complete in all respects.” Young v.
Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992). “It must be a new pleading
which stands by itself as an adequate complaint without reference to the complaint
already filed.” Id. “In general, an amended pleading supersedes the original
pleading and renders the original pleading a nullity.” Garrett v. Wexford Health,
938 F.3d 69, 82 (3d Cir. 2019). “Thus, the most recently filed amended complaint
becomes the operative pleading.” Id. In other words, if an amended complaint is
filed, the original complaint will have no role in the future litigation of this case.
                                          14
    Case 1:19-cv-01624-SHR-SES Document 33 Filed 05/11/20 Page 15 of 15




amended complaint, it will be recommended that the complaint be dismissed and

the case closed.



                                         S/Susan E. Schwab
                                         Susan E. Schwab
                                         Chief United States Magistrate Judge




Any amended complaint must also comply with the pleading requirements of the
Federal Rules of Civil Procedure, including the requirements that the complaint
contain “a short and plain statement of the grounds for the court’s jurisdiction,” “a
short and plain statement of the claim,” and “a demand for the relief sought.”
Fed.R.Civ.P. 8(a)(1)–(3). Further, “[e]ach allegation must be simple, concise, and
direct.” Fed.R.Civ.P. 8(d)(1). “A party must state its claims or defenses in
numbered paragraphs, each limited as far as practicable to a single set of
circumstances.” Fed.R.Civ.P. 10(b). And to the extent it would promote clarity to
do so, “each claim founded on a separate transaction or occurrence . . . must be
stated in a separate count.” Id.

                                         15
